Citation Nr: 1645291	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-20 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity as associated with service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity as associated with service-connected diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity as associated with service-connected diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity as associated with service-connected diabetes mellitus.

6.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  Technical difficulties during the hearing resulted in an inability to produce a transcript.  As a result, the Veteran testified at a new hearing before the undersigned VLJ in December 2015.  See 38 C.F.R. § 20.717.  A transcript of the December 2015 hearing is of record.

In January 2016, the Board determined the Veteran was entitled to service connection for peripheral neuropathy of the bilateral lower extremities, and remanded the diabetes mellitus claim for further development.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that, at the present time, the only issue certified on appeal is entitlement to a rating in excess of 20 percent for the service-connected diabetes mellitus.  However, as the peripheral neuropathy of the upper and lower extremities is associated with the diabetes mellitus, the Board finds that it must be adjudicated as part of this appeal.  Further, the Veteran has presented evidence and argument in regard to these disabilities, particularly the lower extremities.

In regard to the TDIU claim, while it was not formally adjudicated below, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran testified at a December 2015 hearing that he was not claiming TDIU as part of the appeal, his accredited representative asserted in an October 2016 written statement that the issue had been raised by the record.  Therefore, the Board must find that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal.  Further, as the Veteran is in receipt of a 100 percent schedular rating from January 24, 2016, the Board has construed the issue as seeking this benefit prior to that date.

For the reasons addressed in the REMAND portion of the decision below, the TDIU claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects the Veteran's service-connected diabetes mellitus requires insulin and restricted diet.  

2.  The Veteran's service-connected diabetes mellitus has not resulted in restriction of activities (i.e., avoidance of strenuous occupational and recreational activities).

3.  The Veteran's service-connected peripheral neuropathy of the upper extremities does not meet or nearly approximate the criteria of severe incomplete paralysis.

4.  The Veteran's service-connected peripheral neuropathy of the lower extremities does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity as associated with service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8616 (2015).  

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity as associated with service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8616 (2015).  

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity as associated with service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8620 (2015).  

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity as associated with service-connected diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8620 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, it does not appear the Veteran has identified any deficiency with respect to the notice and assistance he has received in conjunction with this case, to include the conduct of his December 2015 hearing.  In pertinent part, he has not identified any outstanding records pertinent to his appeal that has not been obtained or requested; nor has he contended that the most recent VA examinations of his diabetes and peripheral neuropathy were inaccurate or that any of these disabilities had increased in severity since that time.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis -- Diabetes

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119.

The Board notes the Veteran contended at his December 2015 hearing that a higher rating was warranted due to symptoms such as the fact he experience low blood sugar/was hypoglycemic about twice a week; during which he had to run in and get something to eat and go lay down for the rest of the day.  He stated that he would feel drowsy, and felt like he was going to pass out.  Transcript pp. 3-4.  He testified that he had restriction of activities, but that this was due to radicular back pain and not his hypoglycemia.  Id. p. 5.  However, he also indicated that he experienced feet pain which was due to his peripheral neuropathy.  Id. p. 6.  

The Board acknowledges that the Veteran's diabetes mellitus is manifested by insulin use and restricted diet.  He testified such was the case at the December 2015 hearing.  It is also demonstrated by the competent medical evidence, to include VA examinations.  For example, a May 2013 VA examination noted treatment included prescribed oral hypoglycemic agent(s); as well as prescribed insulin injection more than once a day.  The April 2016 VA examination noted that the diabetes was managed by restricted diet, and that he had more than one insulin injection per day.  However, both examinations explicitly stated he did not have the type of regulation of activities associated with a rating in excess of 20 percent under Diagnostic Code 7913; i.e., the record does not reflect the diabetes mellitus itself has resulted in avoidance of strenuous occupational and recreational activities.  Further, as noted above, he attributed restriction of activities to conditions other than the diabetes mellitus itself.  Although he did discuss problems associated with peripheral neuropathy of the lower extremities which has been recognized as related to the diabetes, these disabilities are rated separate from the diabetes.

The Board also notes that the Veteran's service-connected diabetes mellitus has not been manifested by ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider during the pendency of this case.  For example, both the May 2013 and April 2016 VA examinations noted that the Veteran had had no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization during the past 12 months.  These examinations also stated that it required less than two (2) visits per month to his diabetic care provider.  Moreover, both examinations noted that the Veteran had not experienced progressive unintentional weight loss and/or loss of strength attributable to the diabetes mellitus.  

The Board acknowledges that the Veteran is noted as having erectile dysfunction secondary to the diabetes, but it does not cause functional impairment to the extent necessary to warrant a separate compensable rating.  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

Here, an April 2016 VA male reproductive system examination found the associated erectile dysfunction did not require continuous medication; the Veteran had not undergone an orchiectomy; and there was no renal or voiding dysfunction.  Moreover, a thorough review of the record does not reflect it is manifested by deformity of the penis.  As such, a separate compensable rating is not warranted.

The Board also notes that the Veteran is already in receipt of special monthly compensation based upon loss of use of creative organ due to his erectile dysfunction.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his diabetes mellitus under Diagnostic Code 7913, to include as a "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra.  Thus, this appellate claim must be denied.

Analysis - Peripheral Neuropathy

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

The Board also notes that a distinction is made between major (dominant) and upper extremity for rating purposes.  In the instant case, the record reflects the Veteran's right upper extremity is his major (dominant) side.

The Veteran's peripheral neuropathy of the upper extremities is evaluated as impairment of the ulnar nerve.  Ulnar nerve neurological manifestations are rated under Diagnostic Code 8516, 8616, or 8716 as, respectively, paralysis, neuritis or neuralgia of the ulnar nerve.  The criteria for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 40 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 30 percent for the minor upper extremity.  A 60 percent rating is warranted for the dominant upper extremity and 50 percent for the minor upper extremity when there is complete paralysis (with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).

The Veteran's peripheral neuropathy of the lower extremities is evaluated as impairment of the sciatic nerve.  Sciatic nerve neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the Board finds that the peripheral neuropathy of the right and left upper extremities does not meet or nearly approximate the criteria of severe incomplete paralysis; and that the peripheral neuropathy of the right and left lower extremities does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

The Board acknowledges that the May 2013 VA examination found the Veteran did not have associated diabetic peripheral neuropathy of the upper or lower extremities.  However, a subsequent April 2014 VA examination noted that the Veteran did have diabetic peripheral neuropathy of the upper and lower extremities, and noted EMG studies conducted in January and April of that year to support this finding.  The examination also noted while the Veteran denied constant pain, paresthesias and/or dysesthesias of these joints; he did report moderate intermittent pain and moderate numbness throughout the upper and lower extremities.  Moreover, the examiner found that the Veteran had moderate incomplete paralysis of the bilateral upper and bilateral lower extremities.  The examination findings themselves do not reflect impairment of any of these extremities that is more than average or medium quantity, quality, or extent (i.e., moderate).  For example, motor strength testing was 4/5 throughout the upper and lower extremities.  Deep tendon reflexes were 1+ (decreased) for the upper and lower extremities; vibration sense was also decreased for the upper and lower extremities.  Light touch/monofilament testing were normal for the bilateral shoulder and inner/outer forearm areas, but decreased for the bilateral hands/fingers as well as the lower extremity areas.  Position sense and cold sensation were normal throughout the upper and lower extremities.  There was also no muscle atrophy.

The April 2016 VA diabetes examination did note the Veteran's peripheral neuropathy, and noted he was limited in his ability to walk secondary to his bilateral foot pain from the lower extremity peripheral neuropathy.  However, it does not appear it made any specific findings in terms of the extent it has resulted in actual incomplete paralysis or impairment analogous thereto.  Nevertheless, an associated VA peripheral nerves examination conducted that same month did not demonstrate impairment in excess of moderate incomplete paralysis.  In fact, while the examiner found the Veteran to have moderate incomplete paralysis of the lower extremities (sciatic nerve), the upper extremities (ulnar nerve) were found to have mild incomplete paralysis.  The associated examination findings were consistent with these findings.  For example, while the Veteran indicated he experienced constant pain of the lower extremities which he described as mild, he did not report constant or intermittent pain of the upper extremities.  He also reported mild numbness, paresthesias and/or dysesthesias for the upper extremities; and moderate such impairment of the lower extremities.  On examination, vibration sense, position sense, and cold sensation were found to be normal throughout the upper and lower extremities.  Strength testing was also normal (5/5) throughout the upper and lower extremities.  Deep tendon reflexes were 1+ (decreased) for the right upper extremity, and 0 (absent) for the left upper and bilateral lower extremities.  Light touch/monofilament testing were normal for the bilateral upper extremities, and right knee/thigh; but was decreased for the left knee/thigh, and bilateral ankle/lower leg, foot/toes.  There was no muscle atrophy.

In view of the foregoing, as well as a thorough review of the other evidence of record, the Board finds that the competent and credible evidence of record does not demonstrate the peripheral neuropathy of the upper and lower extremities has resulted in actual incomplete paralysis or impairment analogous thereto that is more than average or medium quantity, quality, or extent for any of the affected joints; i.e., that is more than moderate.  Therefore, he is not entitled to rating(s) in excess of those currently in effect, to include as "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra.  Consequently, these appellate claims must be denied.  


ORDER

A rating in excess of 20 percent for service-connected diabetes mellitus is denied.

A rating in excess of 30 percent for peripheral neuropathy of the right upper extremity as associated with service-connected diabetes mellitus is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity as associated with service-connected diabetes mellitus is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity as associated with service-connected diabetes mellitus is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity as associated with service-connected diabetes mellitus is denied.


REMAND

As noted in the Introduction, the Veteran's accredited representative asserted in an October 2016 statement that the issue of entitlement to TDIU has been raised by the record in accord with Rice, supra.  Specifically, the fact that the April 2016 VA examiner noted that the Veteran was limited in his ability to walk secondary to his bilateral foot pain from the lower extremity peripheral neuropathy.  The Board also notes that in addition to his diabetes and associated peripheral neuropathy, the Veteran is service connected for ischemic heart disease, posttraumatic stress disorder (PTSD), and tinnitus.  Further, the record reflects the Veteran does satisfy the schedular requirements for consideration of a TDIU for the period prior to January 24, 2016.  See 38 C.F.R. §§ 3.340, 4.16.  Moreover, evidence of record indicates he retired in 2010 and has not worked since that time.

Despite the foregoing, the Board notes that this claim was not adjudicated below, particularly as the Veteran indicated he was not pursuing such a claim at his December 2015 hearing.  As such, it does not appear he has been provided adequate notification as to the elements necessary to substantiate this claim.  The Board also notes the Veteran has not completed, nor does it appear he was sent, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  Such information can be critical to resolution of this case.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran adequate notification as to the TDIU claim, as well as to request he complete a VA Form 21-8940 or provide the information requested on this Form.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability.

2.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

3.  After completing any additional development deemed necessary, adjudicate the issue of entitlement to a TDIU for the period prior to January 24, 2016, as well as for the entire appeal as to whether entitlement to a TDIU is warranted due to diabetes mellitus and its resulting neurological manifestations alone.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence relevant to this issue, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


